IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-11347
                        Conference Calendar



JOSEPH REED,

                                         Plaintiff-Appellant,

versus

BRENDA WILKINSON,
Law Library Supervisor, et al.,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:97-CV-149
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Joseph Reed, Texas prisoner No. 634538, appeals the district

court’s dismissal of his civil rights suit, filed pursuant to 42

U.S.C. § 1983, as frivolous.   Reed argues that he has been denied

legal visits with other inmates in violation of his right of

access to the courts and that the Texas Department of Criminal

Justice has violated the equal protection rights of indigent

prisoners who are mentally ill by failing to provide such persons




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-11347
                               -2-

with legal representation in civil lawsuits.   Having reviewed the



record and Reed’s appellate brief, we HOLD that Reed has failed

to allege a constitutional violation.    See Lewis v. Casey, 116 S.

Ct. 2174, 2179-80 (1996); Henthorn v. Swinson, 955 F.2d 351, 354

(5th Cir. 1992); see also Brennan v. Stewart, 834 F.2d 1248, 1257

(5th Cir. 1988).

     This appeal is frivolous.   It is DISMISSED.   See 5th Cir.

R. 42.2.